UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 OR [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-51117 HOME FEDERAL BANCORP, INC. OF LOUISIANA (Exact name of small business issuer as specified in its charter) Federal 86-1127166 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization 624 Market Street, Shreveport, Louisiana 71101 (Address of principal executive offices) (318) 222-1145 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes NoX Shares of common stock, par value $.01 per share, outstanding as of February 13, 2008: The registrant had 3,383,287 shares of common stock outstanding, of which 2,135,375 shares were held by Home Federal Mutual Holding Company of Louisiana, the registrant’s mutual holding company, and 1,247,912 shares were held by the public and directors, officers and employees of the registrant, and the registrant’s employee benefit plans. Transitional Small Business Disclosure Format:Yes NoX INDEX Page PART I - FINANCIAL INFORMATION Item 1: Financial Statements Consolidated Statements of Financial Condition 1 Consolidated Statements of Income 2 Consolidated Statements of Changes in Stockholders' Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2: Management’s Discussion and Analysis or Plan of Operation 12 Item 3: Controls and Procedures 17 PART II - OTHER INFORMATION Item 1: Legal Proceedings 18 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3: Defaults upon Senior Securities 18 Item 4: Submission of Matters to a Vote of Security Holders 19 Item 5: Other information 19 Item 6: Exhibits 19 SIGNATURES HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION December 31, June 30, 2007 2007 (Unaudited) (Audited) ASSETS (In Thousands) Cash and Cash Equivalents $ 14,958 $ 3,972 Securities Available-for-Sale 81,163 83,752 Securities Held-to-Maturity 1,331 1,408 Loans Held for Sale 962 1,478 Loans Receivable, Net 27,789 25,211 Accrued Interest Receivable 491 499 Premises and Equipment, Net 907 923 Deferred Tax Asset 284 1,476 Other Assets 166 66 Real Estate Acquired Through Foreclosure 33 - Total Assets $ 128,084 $ 118,785 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits $ 80,986 $ 77,710 Advances from Borrowers for Taxes and Insurance 118 196 Advances from Federal Home Loan Bank of Dallas 15,933 12,368 Other Accrued Expenses and Liabilities 606 699 Total Liabilities 97,643 90,973 COMMITMENTS STOCKHOLDERS’ EQUITY Common stock - 8,000,000 shares of $.01 par value authorized; 3,558,958 shares issued; 3,383,287 shares outstanding and 3,387,202 shares outstanding at December 31, 2007 and June 30, 2007, respectively 14 14 Additional paid-in capital 13,541 13,509 Retained Earnings - Partially Restricted 20,565 20,449 Unearned ESOP Stock (969 ) (997 ) Unearned RRP Trust Stock (395 ) (551 ) Accumulated Other Comprehensive Loss (506 ) (2,841 ) Treasury Stock – At Cost (1,809 ) (1,771 ) Total Stockholders’ Equity 30,441 27,812 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 128,084 $ 118,785 See accompanying notes to consolidated financial statements. 1 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended December 31, December 31, 2007 2006 2007 2006 (In Thousands, Except Per Share Data) INTEREST INCOME Loans, Including Fees $ 530 $ 431 $ 1,045 $ 802 Investment Securities 78 77 144 153 Mortgage-Backed Securities 1,122 1,063 2,231 2,132 Other Interest-Earning Assets 49 85 86 124 Total Interest Income 1,779 1,656 3,506 3,211 INTEREST EXPENSE Deposits 797 682 1,567 1,307 Federal Home Loan Bank Borrowings 204 182 400 327 Total Interest Expense 1,001 864 1,967 1,634 Net Interest Income 778 792 1,539 1,577 PROVISION FOR LOAN LOSSES Net Interest Income after Provision for Loan Losses 778 792 1,539 1,577 NON-INTEREST INCOME Gain on Sale of Loans 3 4 Gain on Sale of Investments 72 101 94 101 Other Income (Loss) 7 (7 ) 22 50 Total Non-Interest Income 82 94 120 151 NON-INTEREST EXPENSE Compensation and Benefits 396 385 790 753 Occupancy and Equipment 41 47 85 93 Data Processing 16 16 33 33 Audit and Professional Fees 91 69 132 124 Franchise and Bank Shares Tax 38 39 76 79 Other Expense 51 67 146 143 Total Non-Interest Expense 633 623 1,262 1,225 Income Before Income Taxes 227 263 397 503 PROVISION FOR INCOME TAX EXPENSE 76 89 134 171 Net Income $ 151 $ 174 $ 263 $ 332 INCOME PER COMMON SHARE: Basic $ 0.05 $ 0.05 $ 0.08 $ 0.10 Diluted $ 0.05 $ 0.05 $ 0.08 $ 0.10 DIVIDENDS DECLARED $ 0.06 $ 0.06 $ 0.12 $ 0.12 See accompanying notes to consolidated financial statements. 2 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY SIX MONTHS ENDED DECEMBER 31, 2 Unearned Accumulated Additional Unearned RRP Other Total Common Paid-in ESOP Trust Retained Treasury Comprehensive Stockholders' Stock Capital Stock Stock Earnings Stock Income (Loss) Equity (In Thousands) BALANCE – JUNE 30, 2006 $14 $13,445 $(1,054) $(688) $ 20,149 $ (211) $(3,116) $28,539 Net Income 332 332 Other Comprehensive Loss: Changes in Unrealized Gain on Securities Available- for-Sale, Net of Tax Effects 2,087 2,087 RRP Shares Earned 137 137 Stock Options Vested 31 31 ESOP Compensation Earned 1 28 29 Dividends Declared (169) (169) Acquisition Treasury Stock (54) (54) BALANCE – DECEMBER 31, 2006 $14 $13,477 $(1,026) $(551) $20,312 $(265) $ (1,029) $30,932 BALANCE – JUNE 30, 2007 $14 $13,509 $(997) $(551) $20,449 $(1,771) $ (2,841) $27,812 Net Income 263 263 Other Comprehensive Loss: Changes in Unrealized Gain on Securities Available- for-Sale, Net of Tax Effects 2,335 2,335 Purchase of Common Stock for RRPTrust 156 156 Stock Options Vested 32 32 ESOP Compensation Earned 28 28 Dividends Declared (147) (147) Acquisition of Treasury Stock (38) (38) BALANCE – DECEMBER 31, 2007 $14 $13,541 $ (969) $(395) $20,565 $(1,809) $ (506) $30,441 See accompanying notes to consolidated financial statements. 3 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended December 31, 2007 2006 (In Thousands) CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 263 $ 332 Adjustments to Reconcile Net Income to Net Cash (Used in) Provided by Operating Activities Net Amortization and Accretion on Securities (110 ) (106 ) Gain on Sale of Investments (94 ) (101 ) Amortization of Deferred Loan Fees (13 ) (7 ) Depreciation of Premises and Equipment 27 31 ESOP Expense 28 30 Stock Option Expense 32 31 Recognition and Retention Plan Expense 86 68 Deferred Income Tax (11 ) (11 ) Changes in Assets and Liabilities Loans Held-for-Sale–Originations (8,725 ) (505 ) Loans Held-for-Sale – Principal Repayments 9,438 250 Accrued Interest Receivable 8 (23 ) Other Operating Assets (101 ) (21 ) Other Operating Liabilities (23 ) 43 Net Cash Provided by Operating Activities 805 11 CASH FLOWS FROM INVESTING ACTIVITIES Loan Originations and Purchases, Net of Principal Collections (2,803 ) (1,950 ) Deferred Loan Fees Collected 8 8 Acquisition of Premises and Equipment (12 ) (33 ) Activity in Available-for-Sale Securities: Proceeds from Sales and Maturities of Securities 8,253 14,643 Principal Payments on Mortgage-backed Securities 7,399 6,004 Purchases of Securities (9,320 ) (18,057 ) Activity in Held-to-Maturity Securities Proceeds from Redemption or Maturity of Investments Principal Payments on Mortgage-Backed Securities 78 82 Purchases of Securities (124 ) Net Cash Provided by Investing Activities 3,603 573 See accompanying notes to consolidated financial statements. 4 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) Six Months Ended December 31, 2007 2006 CASH FLOWS FROM FINANCING ACTIVITIES (In Thousands) Net Increase in Deposits 3,276 4,995 Proceeds from Federal Home Loan Bank Advances 5,500 4,750 Repayments of Advances from Federal Home Loan Bank (1,935 ) (1,802 ) Net Decrease in Mortgage-Escrow Funds (78 ) (124 ) Dividends Paid (147 ) (169 ) Acquisition of Treasury Stock (38 ) (54 ) Net Cash Provided by Financing Activities 6,578 7,596 NET INCREASE IN CASH AND CASH EQUIVALENTS 10,986 8,180 CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD 3,972 4,930 CASH AND CASH EQUIVALENTS - END OF PERIOD $ 14,958 $ 13,110 SUPPLEMENTARY CASH FLOW INFORMATION Interest Paid on Deposits and Borrowed Funds $ 1,973 $ 1,638 Income Taxes Paid 94 137 Market Value Adjustment for Gain on Securities Available-for-Sale 3,538 3,162 NON-CASH INVESTING ACTIVITY Real Estate Acquired through Foreclosure $ 33 $ See accompanying notes to consolidated financial statements. 5 HOME FEDERAL BANCORP, INC. OF LOUISIANA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.SUMMARY OF ACCOUNTING POLICIES Basis of Presentation The consolidated financial statements include the accounts of Home Federal Bancorp, Inc. of Louisiana (the “Company”) and its subsidiary, Home Federal Savings and Loan Association (the “Association”).These consolidated financial statements were prepared in accordance with instructions for Form 10-QSB and Regulation S-X and do not include information or footnotes necessary for a complete presentation of financial condition, results of operations, and cash flows in conformity with accounting principles generally accepted in the United States of America. However, in the opinion of management, all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the financial statements have been included. The results of operations for the six month period ended December 31, 2007, is not necessarily indicative of the results which may be expected for the fiscal year ending June 30, Use of Estimates In preparing consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the Consolidated Statements of Financial Condition and reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the allowance for loan losses. Nature of Operations On
